Exhibit 10.1

 

AMENDMENT NO. 5 TO

AMENDED AND RESTATED LOAN FUNDING AND SERVICING AGREEMENT

(VFCC Transaction with ACS Funding Trust I)

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN FUNDING AND SERVICING
AGREEMENT, dated as of August 5, 2004 (this “Amendment”), is entered into by and
among ACS FUNDING TRUST I, as the borrower (in such capacity, the “Borrower”),
AMERICAN CAPITAL STRATEGIES, LTD., as the servicer (in such capacity, the
“Servicer”), VARIABLE FUNDING CAPITAL CORPORATION, as the conduit lender (in
such capacity, the “Conduit Lender”), WACHOVIA CAPITAL MARKETS, LLC (f/k/a
Wachovia Securities, Inc.), as the deal agent (in such capacity, the “Deal
Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION (“WBNA”), as the swingline lender
(in such capacity, the “Swingline Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (as successor by merger to Wells Fargo Bank Minnesota, National
Association), as the collateral custodian (in such capacity, the “Collateral
Custodian”) and as the backup servicer (in such capacity, the “Backup
Servicer”), and is acknowledged and agreed to by WACHOVIA BANK, NATIONAL
ASSOCIATION, as the hedge counterparty (in such capacity, the “Hedge
Counterparty”). Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the parties hereto entered into that certain Amended and Restated Loan
Funding and Servicing Agreement, dated as of June 13, 2003 (such agreement as
amended, modified, supplemented, waived or restated from time to time, the
“Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENTS.

 

(a) The following definitions in Section 1.1 of the Agreement are hereby amended
and restated in their entirety:

 

“Facility Amount”: On any date (a) prior to but excluding the earlier of (i)
August 13, 2004 and (ii) the initial “Funding Date” under, and as defined in,
the Second Amended and Restated Loan Funding and Servicing Agreement, to be
entered into among ACS Funding Trust I, as the borrower, American Capital
Strategies, Ltd., as the servicer, the Conduit Lenders and Institutional Lenders
from time to time party thereto, Wachovia Capital Markets, LLC, as the deal
agent, JPMorgan Chase Bank, as the swingline lender and Wells Fargo Bank,
National

 



--------------------------------------------------------------------------------

Association, as the collateral custodian and as the backup servicer,
$445,000,000, and (b) on and after the date described in clause (a),
$350,000,000, as such amount may vary from time to time upon the written
agreement of the parties hereto; provided, that, such amount may not at any time
exceed the aggregate Commitments then in effect; provided, further, that, on or
after the Termination Date, the Facility Amount shall be $0.

 

(b) Clause (i) of Section 2.l(a) of the Agreement is hereby amended and restated
in its entirety as follows:

 

“(i) VFCC Note shall be in the name of ‘Wachovia Capital Markets, LLC, as the
Deal Agent’ and shall be in a face amount equal to $445,000,000.”

 

(c) The Commitment of VFCC as the Conduit Lender set forth on the signature
pages of the Agreement is hereby amended and restated to be “Prior to but
excluding the date described in clause (a) of the definition of “Facility
Amount,” $445,000,000, and on and after such date, $350,000,000; provided,
however, that the sum of the Advances outstanding under the VFCC Note and
Swingline Advances outstanding under the Swingline Note shall not, in the
aggregate, exceed the Facility Amount.”

 

SECTION 2. INCREASE IN FACILITY AMOUNT AND AMOUNT OF VFCC NOTE.

 

Upon this Amendment becoming effective, the Facility Amount shall be increased
to, on any date (a) prior to but excluding the earlier of (i) August 13, 2004
and (ii) the initial “Funding Date” under, and as defined in, the Second Amended
and Restated Loan Funding and Servicing Agreement, to be entered into among ACS
Funding Trust I, as the borrower, American Capital Strategies, Ltd., as the
servicer, the Conduit Lenders and Institutional Lenders from time party thereto,
Wachovia Capital Markets, LLC, as the deal agent, JPMorgan Chase Bank, as the
swingline lender and Wells Fargo Bank, National Association, as the collateral
custodian and as the backup servicer, $445,000,000, and (b) on and after the
date described in clause (a), $350,000,000; provided, that, the Deal Agent shall
have first received an executed version of the amended, restated and substituted
VFCC Note attached to this Amendment as Annex A (the “New Note”). Such New Note
shall replace and supersede any VFCC Note previously executed by the Borrower
pursuant to the Agreement (the “Replaced Note”). Such New Note evidences the
same indebtedness, and is secured by the same Collateral as the Replaced Note.
The Deal Agent shall return the Replaced Note to the Borrower.

 

SECTION 3. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED AND WAIVED.

 

Except as specifically amended and waived hereby, all provisions of the
Agreement shall remain in full force and effect. After this Amendment becomes
effective, all references to the Agreement, the “Loan Funding and Servicing
Agreement,” “hereof,” “herein,” or words of

 

- 2 -



--------------------------------------------------------------------------------

similar effect referring to the Agreement shall be deemed to mean the Agreement
as amended hereby. This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment and waiver thereof. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreement other than as expressly set forth herein.

 

SECTION 4. REPRESENTATIONS.

 

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

 

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

 

(ii) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv) this Amendment has been duly executed and delivered by it;

 

(v) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(vi) it is not in default under the Agreement; and

 

(vii) there is no Termination Event, Unmatured Termination Event, or Servicer
Termination Event.

 

SECTION 5. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the Deal Agent,
(ii) delivery of executed signature pages by all parties hereto to the Deal
Agent and (iii) the receipt by the Deal Agent of an enforceability opinion in a
form and substance satisfactory to it.

 

SECTION 6. MISCELLANEOUS.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which

 

- 3 -



--------------------------------------------------------------------------------

shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:       ACS FUNDING TRUST I        

By:

 

American Capital Strategies, Ltd.,

as Servicer

           

By:

 

/s/ Malon Wilkus

           

Name:

 

Malon Wilkus

           

Title:

 

Beneficiary Trustee

           

ACS Funding Trust I

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile: (301) 654-6714

Telephone: (301) 951-6122

THE SERVICER:       AMERICAN CAPITAL STRATEGIES, LTD.            

By:

 

/s/ John R. Erickson

           

Name:

 

John R. Erickson

           

Title:

 

Executive Vice President, Chief Financial

Officer and Secretary

           

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 10 Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile: (301) 654-6714

Telephone: (301) 951-6122

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

CONDUIT LENDER:       VARIABLE FUNDING CAPITAL CORPORATION Commitment: Prior to
but excluding the date described in clause (a) of the definition of “Facility
Amount”, $445,000,000, and on and after such date, $350,000,000; provided,
however, that the sum of the Advances outstanding under the VFCC Note and
Swingline Advances outstanding under the Swingline Note shall not, in the
aggregate, exceed the Facility Amount.”      

By:

 

Wachovia Capital Markets, LLC (f/k/a)

Wachovia Securities, Inc., as attorney-in-fact

     

 

By:

 

 

/s/ Darrell R. Baber

     

Name:

 

Darrell R. Baber

     

Title:

 

Managing Director

                       

Variable Funding Capital Corporation

c/o Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0600

301 South College Street

Charlotte, North Carolina 28288

           

Attention:

 

Conduit Administration

           

Facsimile:

 

(704) 383-9579

           

Telephone:

 

(704) 374-2520

           

with a copy to:

           

Lord Securities Corp.

2 Wall Street, 19th Floor

New York, New York 10005

           

Attention:

 

Vice President

           

Facsimile:

 

(212) 346-9012

           

Telephone:

 

(212) 346-9008

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

THE DEAL AGENT:       WACHOVIA CAPITAL MARKETS, LLC        

(f/k/a Wachovia Securities, Inc.)

            By:  

/s/ Paul A. Burkhart

           

Name:

 

Paul A. Burkhart

           

Title:

 

Vice President

           

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0600

301 South College Street

Charlotte, North Carolina 28288

           

Attention:

 

Raj Shah

           

Facsimile:

 

(704) 383-7939

           

Telephone:

 

(704) 374-6230

SWINGLINE LENDER       WACHOVIA BANK, NATIONAL ASSOCIATION Commitment:
$30,000,000; provided, however, that the sum of the Advances outstanding under
the VFCC Note and the Swingline Advances outstanding under the Swingline Note
shall not, in the aggregate, exceed the Facility Amount.       By:  

/s/ Raj Shah

     

Name:

 

Raj Shah

     

Title:

 

Director

     

 

Wachovia Bank, National Association

One Wachovia Center, Mail Code: NC0600

301 South College Street

Charlotte, North Carolina 28288

     

Attention:

 

Raj Shah

     

Facsimile:

 

(704) 383-7939

     

Telephone:

 

(704) 374-6230

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

THE BACKUP SERVICER AND THE COLLATERAL CUSTODIAN:      

WELLS FARGO BANK, NATIONAL ASSOCIATION

(as successor by merger to Wells Fargo Bank Minnesota, National Association)

            By:  

/s/ Cheryl Zimmerman

           

Name:

 

Cheryl Zimmerman

           

Title:

 

Assistant Vice President

           

Wells Fargo Bank, National Association

Sixth Street and Marquette, MAC: N9311-161

Minneapolis, Minnesota 55479

           

Attention:

 

Corporate Trust Services

Asset-Backed Administration

           

Facsimile:

 

(612) 667-3464

           

Telephone:

 

(612) 667-8058

 



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date

above first written.

WACHOVIA BANK, NATIONAL ASSOCIATION, as the Hedge Counterparty By:  

/s/ Bruce Young

Name:

 

Bruce Young

Title:

 

Senior Vice President

Wachovia Bank, National Association

One Wachovia Center, DC-8

Charlotte, North Carolina 28202-0600

Attention:

 

Bruce M. Young

Facsimile:

 

(704) 383-0575

Telephone:

 

(704) 383-8778

 



--------------------------------------------------------------------------------

ANNEX A

 

EXHIBIT B-1

 

FORM OF AMENDED, RESTATED

AND SUBSTITUTED VFCC NOTE

 

$445,000,000, provided, however, that the sum of Advances

Outstanding under this Note and the Swingline

Advances outstanding under the Swingline

Note shall not, in the aggregate, exceed the Facility Amount

   August 5, 2004

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501 (a)(l)-(3) OR (7) UNDER THE SECURITIES ACT) PURCHASING
FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN
EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE INDENTURE TRUSTEE OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE
SERVICER AND THE DEAL AGENT OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SERVICER
AND THE DEAL AGENT THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE
903 OR RULE 904 OF REGULATIONS UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER
EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID REGISTRATION
STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A REPRESENTATION BY THE
ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT PURCHASING THIS NOTE FOR, ON
BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR

 



--------------------------------------------------------------------------------

OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF ERISA AND/OR SECTION
4975 OF THE CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN SECTION 3(32) OF ERISA)
OR A CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA FOR WHICH NO ELECTION HAS
BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT IS SUBJECT TO ANY FEDERAL,
STATE, OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE OR (11) PTCE 95-60, PTCE 96-23, PTCE
91-38, PTCE 90-1, PTCE 84-14 OR SOME OTHER PROHIBITED TRANSACTION EXEMPTION IS
APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF THIS NOTE BY THE
ACQUIRER.

 

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

 

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to WACHOVIA CAPITAL MARKETS, LLC (“WCM”), as the
agent for Variable Funding Capital Corporation (the “Deal Agent”) or its or
Variable Funding Capital Corporation’s (“VFCC”) successors or assigns, the
principal sum of FOUR HUNDRED FORTY-FIVE MILLION DOLLARS ($445,000,000) or, if
less, the unpaid principal amount of the aggregate loans (“Advances”) made by
VFCC to the Borrower pursuant to the Amended and Restated Loan Funding and
Servicing Agreement (as defined below), as set forth on the attached Schedule,
on the dates specified in the Amended and Restated Loan Funding and Servicing
Agreement, and to pay interest on the unpaid principal amount of each Advance on
each day that such unpaid principal amount is outstanding at the applicable
Interest Rate related to such Advance as provided in the Amended and Restated
Loan Funding and Servicing Agreement on each Payment Date and each other dates
specified in the Amended and Restated Loan Funding and Servicing Agreement.

 

This Note is issued pursuant to the Amended and Restated Loan Funding and
Servicing Agreement, dated as of June 13, 2003 as amended by Amendment No. 1,
dated as of October 7, 2003, Amendment No. 2, dated as of January 2, 2004,
Amendment No. 3, dated as of April 22, 2004, Amendment No. 4, dated as of June
29, 2004 and Amendment No. 5, dated as of August 5, 2004 (as amended, modified,
waived, supplemented or restated from time to time, the “Amended and Restated
Loan Funding and Servicing Agreement”), by and among the Borrower, American
Capital Strategies, Ltd., as the servicer (the “Servicer”), Variable Funding
Capital Corporation, as the conduit lender, WCM, as the deal agent, Wachovia
Bank, National Association, as the swingline lender, and Wells Fargo Bank,
National Association, as the backup servicer and as the

 



--------------------------------------------------------------------------------

collateral custodian. Capitalized terms used but not defined in this Note are
used with the meanings ascribed to them in the Amended and Restated Loan Funding
and Servicing Agreement.

 

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Amended and Restated
Loan Funding and Servicing Agreement or in any other document (to the extent
such other charges would constitute interest for the purpose of any applicable
law limiting interest that may be charged on this Note), exceeds the highest
rate of interest permissible under applicable law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be exceeded the rate of interest
under this Note shall be equal to the Maximum Lawful Rate. If at any time
thereafter the rate of interest payable under this Note is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest under this Note at the
Maximum Lawful Rate until such time as the total interest paid by the Borrower
is equal to the total interest that would have been paid had applicable law not
limited the interest rate payable under this Note. In no event shall the total
interest received by VFCC under this Note exceed the amount which VFCC could
lawfully have received had the interest due under this Note been calculated
since the date of this Note at the Maximum Lawfull Rate.

 

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Amended and Restated Loan Funding and
Servicing Agreement, or in such manner or at such other address as the holder of
this Note shall have specified in writing to the Borrower for such purpose,
without the presentation or surrender of this Note or the making of any notation
on this Note.

 

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.

 

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 1.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

 

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Amended and Restated Loan Funding and
Servicing Agreement. Any portion or all of the principal amount of this Note may
be prepaid, together with interest thereon (and as set forth in the Amended and
Restated Loan Funding and Servicing Agreement, certain costs and expenses of
VFCC) at the time and in the manner set forth in, but subject to the provisions
of, the Amended and Restated Loan Funding and Servicing Agreement.

 



--------------------------------------------------------------------------------

Except as provided in the Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

 

All amounts evidenced by this Note, VFCC’s making such Advance and all payments
and prepayments of the principal hereof and the respective dates and maturity
dates thereof shall be endorsed by the Deal Agent on the schedule attached
hereto and made a part hereof or on a continuation thereof which shall be
attached hereto and made a part hereof, or otherwise recorded by the Deal Agent
in its internal records; provided, however, that the failure of the Deal Agent
to make such a notation shall not in any way limit or otherwise affect the
obligations of the Borrower under this Note as provided in the Amended and
Restated Loan Funding and Servicing Agreement.

 

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by VFCC and
represented by this Note and the indebtedness evidenced by this Note.

 

This Note is secured by the security interests granted pursuant to Section 8.1
of the Amended and Restated Loan Funding and Servicing Agreement. The holder of
this Note, as agent for VFCC, is entitled to the benefits of the Amended and
Restated Loan Funding and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Amended and Restated Loan Funding and Servicing
Agreement and exercise the remedies provided for by, or otherwise available in
respect of, the Amended and Restated Loan Funding and Servicing Agreement, all
in accordance with, and subject to the restrictions contained in, the terms of
the Amended and Restated Loan Funding and Servicing Agreement. If a Termination
Event shall occur and be continuing, the unpaid balance of the principal of all
Advances, together with accrued interest thereon, shall be declared, and become
due and payable in the manner and with the effect provided in the Amended and
Restated Loan Funding and Servicing Agreement.

 

This Note is the “VFCC Note” referred to in the Amended and Restated Loan
Funding and Servicing Agreement. This Note shall be construed in accordance with
and governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I

By:

   

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date of

Advance or

Repayment

--------------------------------------------------------------------------------

 

Principal

Amount of

Advance

--------------------------------------------------------------------------------

 

Principal

Amount of

Repayment

--------------------------------------------------------------------------------

  

Outstanding

Principal

Amount

--------------------------------------------------------------------------------

                             

 